        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: ANTHONY GASSON,

                             Debtor.

                                                                              3/31/2021


ANTHONY GASSON,                                                No. 19 Civ. 1172 (NSR)
                                                                OPINION & ORDER
                             Appellant,

       -against-

PREMIER CAPITAL, LLC,

                             Appellee.


NELSON S. ROMÁN, United States District Judge

       This appeal arises from the bankruptcy petition of Anthony J. Gasson (referred to herein

as “Debtor,” “Appellant,” and “Mr. Gasson”) filed in the Southern District of New York, Case No.

12-23703 (RDD), and the Adversary Proceeding Number 14-08217 initiated by Premier Capital,

LLC (referred to herein as “Premier” and “Appellee”). On May 3, 2019, Mr. Gasson appealed the

Bankruptcy Court’s final order entered on January 22, 2019 at Docket No. 103 entitled “Order

Denying Discharge” (“Discharge Order”) pursuant to 28 U.S.C. § 158(a). For the following

reasons, the Bankruptcy Court’s Discharge Order is AFFIRMED in its entirety.

                                       BACKGROUND

       The following facts are derived from the unchallenged factual findings of the Bankruptcy

Court and the record on appeal.
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 2 of 22




       Appellant’s Business Dealings and the Accumulation of Debt

       Since the 1970s, Appellant has worked as either a certified public accountant, at one point

employed by Price Waterhouse, or a financial consultant, offering services to clients through

companies that he or his wife formed. Initially, he formed a corporation called T.G. Capital that

Appellant used to market his consulting services during the early 1990s. T.G. Capital did not have

any employees and generated income through financial consulting services that Appellant

provided to T.G. Capital’s clients.

       During the 1990s and early 2000s, Appellant was also a part owner in three companies that

manufactured and sold clothing and accessories: Swirl Corporation, Nick Textiles, and Easley

Textiles. The relevant debt interest litigated in the Adversary Proceeding originated from financial

difficulties arising from these companies.

       In or around 1995, Swirl Corporation filed for Chapter 11 along with its sister companies

Nick Textiles and Easley Textiles. Swirl Corporation continued operations through 2003 but

eventually failed, leaving behind a corporate debt of $65,765.82 to the Internal Revenue Services

(“IRS”) and a $498,500.54 debt to Chemical Bank, now operating under J.P. Morgan Chase

(“Chase Debt”). The debts were personally guaranteed by Appellant and his business partner,

Joseph Santarlasci.    The Chase Debt eventually became a judgment in 2004 after Swirl

stopped making payments to J.P. Morgan Chase, and the Swirl companies were fully liquidated.

       Nick Textiles and Easley Textiles also had small lines of credit with First Union National

Bank of South Carolina for approximately $30,000 and $25,000, respectively, and those debts

resulted in judgments of $65,256.69 and $27,752.37 against Appellant personally due to his

guarantees. Those judgments, along with the judgment on the Chase Debt were subsequently

purchased by Appellee Premier. Separately, Appellant had accumulated personal credit card debt

of approximately $85,000.
                                                 2
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 3 of 22




       Meanwhile, Appellant was able to pay off some of his outstanding liabilities. He settled

the tax debt with the IRS, enrolled in credit counselling in 1999, surrendered all of his credit cards,

and (after six years of monthly $1200 payments) paid off all credit card debts. Appellant also

claims that he believed that he had an agreement with his business partner establishing that his

partner, and not Appellant, would settle the Chase Debt on behalf of both of them. The business

partner did enter into an agreement with J.P. Morgan Chase and Appellant claims he is a

beneficiary to that settlement. Appellee contended that the settlement agreement only applied to

the business partner. During this time, Appellant was, by his own admission, “under siege” from

creditors and “there was no easy way [he] could earn any income” due to pressure put upon him

by his creditors.

       Appellant Begins to Provide Consulting Services through Soroban

       In the midst of these financial difficulties, Appellant’s wife, Jacqueline Gasson (“Mrs.

Gasson”) formed a corporation called Soroban. Mrs. Gasson was listed as the sole owner,

chairman of the board, secretary, and treasurer of Soroban. Mrs. Gasson has a degree in nursing,

worked full time as a nurse, and possessed no experience or training in business or accounting.

Appellant was listed as the president, chief executive officer, and chief operating officer of

Soroban. As mentioned above, Mr. Gasson had decades of experience in business and accounting

and had operated a similar business in the past – i.e., T.G. Capital. As Appellant states “Soroban

operated mainly as a consulting business with Appellant providing the consulting services.”

       Mr. Gasson did the vast majority, if not the entirety, of work operating and generating

revenue for Soroban. This included, among other things, preparing federal tax returns, signing

checks for the company, executing promissory notes on Soroban’s behalf to a company owned by

his daughter, and performing consulting services for Soroban’s clients. By contrast, Mrs. Gasson

neither received reports concerning Soroban’s business nor played any role in business decisions
                                                  3
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 4 of 22




of Soroban as a shareholder of the company. Her sole contribution appears to be insisting that no

debt be incurred by Soroban.

       During the relevant time period, Appellant received income from consulting through

Soroban. Although he represented that his income was only $6,000 in 2011 and filed a tax return

in 2012 showing no income, Soroban regularly generated significant revenue during that period.

Indeed, in 2011, Soroban had total assets in cash and inventories worth $111,676. Likewise, in

2010, Soroban’s gross revenue was $193,877. Rather than take a regular salary for his consulting

work, which indisputably generated all of Soroban’s revenue, Appellant used Soroban’s funds to

pay for personal expenses as they arose. These expenses included household expenses, cash

allowances for Appellant and his wife, subscriptions to certain publications, home remodeling

expenses, gift payments to his children, personal tax returns, dental work, and medical expenses.

Appellant did not maintain a bank account and instead transferred money from Soroban’s bank

account to Mrs. Gasson’s bank account, and then withdrew those funds from her bank account to

pay for the aforementioned expenses. Similarly, Mr. Gasson’s credit card bills for personal and

business-related expenses were paid by Soroban.

       Appellee Initiates Debt Collection from Appellant and
       Appellant Files Bankruptcy Petition

       Between May 2011 and May 2012, Appellee commenced debt collection efforts against

Appellant in connection with the three judgments it had acquired from J.P. Morgan Chase and

First Union National Bank of South Carolina. As a part of these efforts, Appellee served Mr.

Gasson with an information subpoena seeking information relating to his and Mrs. Gasson’s

financial affairs. In response to the subpoena, Appellant stated that he did not have any sources of

income, 1099 income, or ownership of corporations or partnerships. He also represented that he

did not have any checking, savings, CD, or investment accounts, either individually or jointly with


                                                 4
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 5 of 22




a third party. He further represented that he had no interests in corporations, partnerships, and

other business entities, and earned no salary from such interests. In response to questions regarding

Mrs. Gasson’s sources of income, Appellant refused to provide any information on the basis that

it was irrelevant.

        Subsequently, in September 2012, Appellant filed a voluntary petition for relief with the

Bankruptcy Court under Chapter 7 of the Bankruptcy Code. In his Schedule of Assets and

Liabilities, Appellant represented that he owned only $7,000 in personal property, had no cash on

hand or in bank accounts, listed an “individual consulting business” with a value of $0, omitted

any value with respect to his regular income, and under the category of monthly income listed “in-

kind” payments of $600 from Soroban and irregular in-kind payments from an entity affiliated

with one of Soroban’s clients, IGC, Inc, of $6,000.

        Almost two years later, Appellee initiated an Adversary Proceeding seeking, among other

things, an order denying Mr. Gasson discharge under Section 727(a)(2)(A) of the Bankruptcy Code

on the basis that Appellant had transferred and concealed assets during the one-year pre-petition

lookback period. After a trial, the Bankruptcy Court ruled in favor of Premier with respect to their

application to deny Mr. Gasson discharge. Mr. Gasson’s appeal and this Opinion follows.

                                   STANDARD OF REVIEW

        As an initial matter, the parties largely agree as to the applicable standard the Court should

employ in reviewing the Bankruptcy Court’s December 13, 2018 Post-Trial Memorandum of

Decision (Appellant’s Appendix Tab F (“Post Trial Decision”) (ECF No. 8-7)). Appellant

contends that findings of fact are reviewed for clear error, legal conclusions are subject to de novo

review, and mixed questions of fact and law are subject to de novo review. (See Brief for Appellant

(“Gasson Mem”) (ECF No. 8) at 12-13.) Appellees concur with Appellants as to the basic standard

of review, but emphasize the deferential nature of review for clear error. (See Brief for Appellee
                                                  5
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 6 of 22




(“Premier Mem”) (ECF No. 12) at 8-11.) In his reply papers, Appellant also observes that “the

standard determining that debt is not dischargeable must be proved by a preponderance of the

evidence.” (Reply Brief for Appellant (“Gasson Reply”) (ECF No. 15) at 3.) The Court agrees

that preponderance of the evidence is the applicable standard that the Bankruptcy Court was bound

to apply, but disagrees with Appellant to the extent he is contending that this Court is obligated to

apply a preponderance of the evidence standard on appeal.

       Under de novo review, the Court affords no deference to the Bankruptcy Court’s decision

and decides the question as if no decision had been previously rendered. See In re Reilly, 245 B.R.

768, 772 (2d Cir. BAP), aff’d, 242 F.3d 367 (2d Cir. 2000) (“A de novo review allows us to decide

the issue as if no decision had been previously rendered . . .. No deference is given to the

Bankruptcy Court’s decision.”) (quoting In re Miner, 229 B.R. 561, 565 (2d Cir. BAP 1999)).

       By contrast, review for clear error is much more deferential to the bankruptcy court’s

findings. Clear error exists “when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has been committed.”

Dist. Lodge 26, Int’l Ass’n of Machinists & Aerospace Workers, AFL–CIO v. United Techs. Corp.,

610 F.3d 44, 51 (2d Cir. 2010) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68

S.Ct. 525, 92 L.Ed. 746 (1948)). While the lower court’s findings of fact are not conclusive on

appeal, the party that seeks to overturn them bears a heavy burden. “To be clearly erroneous, a

decision must strike [us] as more than just maybe or probably wrong; it must . . . strike [us] as

wrong with the force of a five-week-old, unrefrigerated dead fish.” In re Reilly, 245 B.R. at 772

(quoting In re Miner, 229 B.R. at 565). “Particular deference is given to a bankruptcy court’s

findings on credibility.” In re Portaluppi, 609 F. App’x 30, 31 (2d Cir. 2015) (citing In re CBI

Holding Co., 529 F.3d 432, 450 (2d Cir. 2008)).



                                                 6
                Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 7 of 22




               This appeal largely concerns issues related to findings of fact that are subject to review for

     clear error. “Courts in this Circuit have generally found that the question of a debtor’s knowledge

     and intent under Section 727(a) . . . are questions of fact to which the clear error standard applies.”

     St. Clair v. Cadles of Grassy Meadows II, L.L.C., 550 B.R. 655, 665 (E.D.N.Y. 2016) (collecting

     cases).

                                                  DISCUSSION

I.             Whether Bankruptcy Court Clearly Erred in Concluding that Defendant Owned
               Soroban

               A.     Applicable Law

               Pursuant to Section 727(a)(2)(A) of the Bankruptcy Code, discharge is precluded when

 “the debtor, with intent to hinder, delay, or defraud a creditor or an officer of the estate charged

 with custody of property under this title, has transferred, removed, destroyed, mutilated, or

 concealed—(A) property of the debtor, within one year before the date of the filing of the petition.”

 11 U.S.C. § 727(a)(2)(A). Reciting the elements of a Section 727(a)(2)(A) claim, courts have said

 that the plaintiff must establish that the debtor “(1) with intent to hinder, delay, or defraud a creditor

 (2) transfers, removes, destroys, mutilates, or conceals, or has permitted to be transferred,

 removed, destroyed, mutilated, or concealed, (3) property of the debtor (4) within one year of the

 petition date.” In re Shah, No. 07-13833,2010 WL 2010824, at *7 (Bankr. S.D.N.Y. May 13,

 2010); see also In re Levi, 581 B.R. 733, 744 (Bankr. S.D.N.Y. 2017).

               “The Bankruptcy Code does not specify what constitutes ‘property of the debtor’ for

 purposes of Section 727(a)(2)(A), and so courts have looked to state law to determine what

 constitutes an interest in property.” In re Levi, 581 B.R. 733, 744 (Bankr. S.D.N.Y. 2017); see

 also Kaufman v. Chalk & Vermilion Fine Arts, LLC, 31 F. App’x 206, 208 (2d Cir. 2002)

 (“Because the Bankruptcy Code does not define ‘interests in property,’ state law controls.”). In


                                                         7
          Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 8 of 22




cases where the debtor is alleged to have equitable ownership of a business, rather than legal title,

courts have used a multifactor test to ascertain the debtor’s ownership (or lack thereof). See, e.g.,

Darwin (Huck) Spaulding Living Trust v. Carl (In re Carl), 517 B.R. 53, 65-66 (Bankr. N.D.N.Y.

2014).

         The Bankruptcy Court focused upon Mr. Gasson’s beneficial interest in Soroban and

applied the multi-factor test articulated in In re Carl to ascertain whether such a beneficial interest

existed. (See Post-Trial Decision at 23-25.) In re Carl identifies the following factors as

determinative of a debtor’s equitable interest in a business: (1) whether a debtor previously owned

a similar business; (2) whether the debtor left his previous business venture under financial duress;

(3) whether the debtor transferred his or her salary, or the right to receive salary to a family member

or to a business entity owned by an insider; (4) whether the debtor is actively and actually involved

in the success of the insider business; and (5) whether the debtor retains some of the benefits of

the salary, such as having expenses paid for by the insider of the business. 517 B.R. at 65-66; see

also In re Klutchko, 338 B.R. 554, 571 (Bankr. S.D.N.Y. 2005) (“[N]umerous courts have found

that debtors who transferred all of their salary, or their right to receive salary, to a family member

or to a corporation owned by a family member, yet retained the benefits of such salary, as here,

should be denied a discharge.”) (collecting cases).

         B.     Application

         Appellant argues that the Bankruptcy Court inappropriately applied the In re Carl “factors

with a filter favoring the Plaintiff’s position” and did not sufficiently credit the guidance from In

re Carl that “a court may grant a discharge if the debtor demonstrates a legitimate reason for the

insider business relationship.” (Gasson Mem. at 15.) Appellee counters that the Bankruptcy Court

correctly applied each of the underlying factors identified in determining that Appellant held an

equitable interest in Soroban. (See Premier Mem at 12-15.) The Court agrees with Appellee.
                                                  8
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 9 of 22




        First, the Bankruptcy Court carefully applied significant undisputed evidence towards each

of the aforementioned factors in reaching its conclusion. It is undisputed, for example, that

Appellant operated a similar business to Soroban – i.e., T.G. Capital. Likewise, Appellant does

not dispute that he left his previous business venture under financial duress and affirmatively

argued at trial and in his submissions to this Court that he was under siege. Regardless of

Appellant’s purported motives, there can be no dispute that his consulting services generated

significant income that was nominally transferred to Soroban and that he did not claim any salary

for services generating hundreds of thousands of dollars. In other words, there can be no dispute

that he transferred his right to receive an income to Soroban. Finally, there is no dispute that he

received significant benefits from Soroban in terms of reimbursing numerous personal expenses

through Soroban’s funds.

        Ultimately, it is telling that Appellant did not seek to refute any of these factual findings in

his appeal and instead vaguely suggests that the Bankruptcy Court did “patched the facts of

Debtor’s circumstances to these factors [recited in In re Carl] with a filter favoring [Appellee’s]

position.” (Gasson Mem at 15.) However, there is no indication that any of these facts are in

serious dispute and, accordingly, it is hard to envision how the Bankruptcy Court could have

weighed those facts differently when they directly satisfy each of the elements recited in In re

Carl.

        Second, there is no real dispute that the Bankruptcy Court applied the correct legal

standard. Instead, Appellant argues that the Bankruptcy Court should have also given more credit

to his purportedly legitimate basis for the manner in which he operated his finances. To this end,

he argues that “[a]t the time Soroban was created, both the Debtor and his wife had credible,

legitimate reasons for her to own Soroban” but only seems to identify a single “legitimate” reason



                                                   9
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 10 of 22




– i.e., so that his wife could hold the debt instead of him and restrain him from assuming additional

debt. (Gasson Mem at 16-17.)

       There are certainly instances where a court, after finding that the five factors above were

present, “may grant a discharge if the debtor demonstrates a legitimate reason for the insider

business relationship.” In re Carl, 517 B.R. 53, 66 (Bankr. N.D.N.Y. 2014). In In re Klutchko,

Bankruptcy Judge Drain systematically identifies several categories of cases in which courts have

declined to find an equitable interest under section 727(a)(2) pursuant to certain policy interests or

indicia of legitimacy in the debtor’s conduct. 338 B.R. 554, 571 (Bankr. S.D.N.Y. 2005).

Appellant seems to invoke the first of these exceptions, i.e., that “discharge should not be denied

if the debtor had a bona fide employment relationship with the insider employee.” Id. Emblematic

of this type of case is In re Reedy, where the bankruptcy court held that there was no transfer of

property by a debtor providing consulting services for his wife’s business where “debtor’s wife

completely capitalized the business and maintained the books and records while debtor performed

consulting services” and “[s]uch control was a condition to debtor’s wife’s capital contribution.”

169 B.R. 28, 30 (Bankr. E.D. Va. 1994).           The circumstances in In re Reedy are readily

distinguishable from the instant case. Here, an opposite set of facts exist – i.e., (1) Mr. Gasson

was responsible for moving funds between Soroban’s bank accounts; (2) Mr. Gasson prepared and

signed all federal tax returns for the company; and (3) Mrs. Gasson conceded that she had little or

no involvement in the operations of Soroban and did not receive reports concerning Soroban’s

business or any documents in her capacity as an officer of the company.

       Having reviewed the record on appeal, this Court affirms the Bankruptcy Court’s finding

that Appellant retained an equitable interest in Soroban.




                                                 10
           Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 11 of 22




II.       Whether the Bankruptcy Court Erred in Holding that Debtor Concealed His
          Interest in Soroban

          A.      Applicable Law

          As mentioned above, in order to establish a basis to deny discharge under Section

   727(a)(2), a plaintiff must demonstrate that the debtor concealed his interest in the subject

   property. To ascertain whether a concealment for the purposes of Section 727(a)(2) has occurred,

   courts ask: “[d]id the [debtor] place assets beyond the reach of creditors or withhold knowledge of

   assets by failing or refusing to divulge information to which creditors were entitled?” In re Hayes,

  229 B.R. 253, 259 (B.A.P. 1st Cir. 1999) (citing Marine Midland Bank v. Portnoy (In re Portnoy),

  201 B.R. 685, 694 (Bankr.S.D.N.Y.1996); PaineWebber Inc. v. Gollomp (In re Gollomp), 198

  B.R. 433, 440 n. 6 (S.D.N.Y.1996)). On the one hand, “[m]ere failure to volunteer information to

  a creditor is insufficient . . . to constitute concealment.” In re Portnoy, 201 B.R. at 695. On the

  other hand, concealment is “evidenced when a debtor withholds knowledge or refuses to divulge

  owed information because there is a ‘duty to tell’ once a debtor begins to set forth the facts

  surrounding a subject.” In re Gardner, 384 B.R. 654, 663 (Bankr. S.D.N.Y. 2008).

          In practice, concealment can occur with a wide range of assets, such as real property,

  including where a debtor failed to “list the timeshares in Barbados on his schedules or disclose

  them in the 341(a) meeting and instead stated that the corporations had no assets, and . . . did not

  list bank accounts which may or may not have had a positive balance on his schedules.” Id. at

  664. Likewise, concealment can occur with respect to beneficial interests in a business, including

  where the debtor “diverts the fruits of his industry to family members, who then provided him with

  the use and enjoyment of material comforts purchased with those fruits.” In re Carl, 517 B.R. at

  67-68 (quoting In re Coady, 588 F.3d 1312, 1316 (11th Cir. 2009)). For example, in In re Coady,

  the Eleventh Circuit held that debtor had concealed his beneficial interest in a business owned by


                                                   11
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 12 of 22




his wife, where debtor was “the sole person actually and actively involved in the [businesses,] and

[their] success depended solely on his continued efforts” and debtor’s “personal use of business

accounts, along with his wife’s financial support, replaced any regular compensation that might

otherwise have been available to satisfy his creditors’ claims.” 588 F.3d at 1315-1316. See also

In re Ogalin, 303 B.R. 552, 558 (Bankr. D. Conn. 2004) (finding concealment where debtor

diverted “the fruits of his industry to other Ogalin family members, who then provided him with

use and enjoyment of material comforts purchased with those fruits”).

       B.      Application

       The Bankruptcy Court in this action identified several cases in which courts concluded that

the debtor diverted fruits of his industry to family members as a form of concealment, and

concluded that they were analogous to the instant case. (See Post-Trial Decision at 25-28.) In

evaluating these cases, the Bankruptcy Court found the following facts dispositive of Appellant’s

concealment: (1) Appellant repeatedly denied having any interest or business affiliation with

Soroban in response to information subpoenas from creditors; (2) Appellant listed zero value for

his “consulting business” in his bankruptcy Schedules and Statement of Financial Affairs; (3)

Appellant omitted a value when asked his regular income from operation of a business or

profession, instead merely listing “in kind” payments from Soroban and IGC of $600 and $6,000,

respectively; (4) Appellant’s testimony that he did not understand the legal connotation of his

misleading disclosures lacked credibility given his sophistication as a consultant to distressed

businesses; and (5) the structure of Appellant’s financial planning reflecting indicia of concealed

income, e.g., despite operating a business that generated more than $100,000 in income on an

annual basis, the Debtor maintained no personal bank accounts and instead received monetary

benefits indirectly. (See id.)



                                                12
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 13 of 22




       Appellant argues that the Bankruptcy Court erred because: (1) the nature of his financial

planning and organization are legitimate and did not constitute diversion of profits to secondary

sources that he could later enjoy and (2) the inconsistencies in his Schedules are not evidence of

concealment insofar as they were based on his misunderstanding of the required disclosures.

(Gasson Mem at 18-20.) Appellee responds that the Bankruptcy Court’s finding was not clearly

erroneous because the debtor’s arrangement of his financial affairs was done to keep the fruits of

his labor out of the reach of his creditors and that debtor’s pre-petition discovery responses to

Plaintiff evidence his intent to mislead creditors in order to ensure creditors were unaware of his

interest in Soroban and the value of that business. (Premier Mem at 19-21.) The Court agrees

with Appellee. The Bankruptcy Court’s credibility determination that Appellant was aware of the

impropriety of his disclosures is not clearly erroneous and Appellant’s financial structure reaped

benefits in a manner designed to thwart creditors as a matter of law.

       First, the Court does not find any error in the Bankruptcy Court’s factual determination

that Appellant failed to divulge information to creditors to which they were entitled. Critical to

the Bankruptcy Court’s finding was that Appellant failed to accurately disclose his interest in

Soroban, affirmatively misled creditors by suggesting a far lower value to the business and income

derived from Soroban, and lacked credibility in explaining that his misleading statements were

caused by his own ignorance. As mentioned, “when findings are based on determinations

regarding the credibility of witnesses, Rule 52(a) demands even greater deference to the trial

court’s findings.” Anderson, 470 U.S. at 575. Appellant claims that his “testimony and evidence

at trial reasonably explain his misunderstanding” with respect to what he was supposed to disclose

in his bankruptcy Schedules. But the Bankruptcy Court’s finding to the contrary was predicated

upon a credibility determination and is entitled to great deference. This deference is clearly



                                                13
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 14 of 22




applicable here as Appellant cites to the very testimony that the Bankruptcy Court refused to credit

in support of his position that his explanation was reasonable. (See Gasson Mem at 18.)

       Relatedly, the Bankruptcy Court’s determination that Appellant could not credibly assert

ignorance as to the impropriety of his disclosures because he was a sophisticated consultant for

distressed businesses is well supported under the facts and law. Appellant served as a financial

consultant in assisting troubled companies that were struggling financially. (See, e.g., Appellant’s

Appendix Tab L (ECF No. 8-13) at AG 339-340.) Based on similar indicia of sophistication,

courts have refused to credit testimony that a party was unaware of their obligation to disclose

similar sources of income. See, e.g., Bank of India v. Gobindram (In re Gobindram), 2014 WL

2809078, at *7 (Bankr. E.D.N.Y. June 20, 2014); In re Gardner, 384 B.R. 654, 664–65 (Bankr.

S.D.N.Y. 2008). Accordingly, on the basis of Appellant’s misleading disclosures alone, the

Bankruptcy Court correctly held that Appellant concealed assets.

       Second, Appellant’s structuring of finances derived from his consulting business amounted

to an attempt to divert fruits of his industry to family members who then provided him with access

to that income. Appellant claims that he presented evidence that the income only went to Soroban

in order to prevent him from acquiring additional debt. (Gasson Mem at 18.) Nonetheless, the

record indicates that Appellant (1) provided all of the labor for the business of Soroban, (2)

withdrew income generated from his labors and transferred it to Mrs. Gasson’s bank account; and

(3) used the funds transferred into Mrs. Gasson’s bank account in order to pay for, among other

things, wedding gifts to his children, loans to personal friends, tax returns, dental and medical

expenses, travel expenses, a loan for $116,000 to his daughter’s business which was never repaid,

and a weekly stipend for himself and his wife. In similar circumstances, courts have found that




                                                14
           Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 15 of 22




   sufficient diversion of funds occurred to constitute concealment. See, e.g., In re Coady, 588 F.3d

   at 1316; In re Carl, 517 B.R. at 68.

III.      Intent to Hinder Creditors

          A.      Applicable Law

          A Section 727(a)(2) objection to discharge can only be sustained if the debtor concealed

   the subject property with the actual intent to hinder, delay, or defraud creditors or the Trustee. 11

   U.S.C. § 727(a)(2). The statute is written in the disjunctive; accordingly, an intent to hinder or

   delay or defraud creditors is sufficient. Likewise, a court may find the requisite intent through

   either: (1) direct or explicit proof, or, (2) a preponderance of circumstantial evidence of a debtor’s

   illicit intent, commonly known as the “badges of fraud.” See Republic Credit Corp. v. Boyer (In

   re Boyer), 328 Fed. Appx. 711, 714-15 (2d Cir. 2009) (citing Salomon v. Kaiser (In re Kaiser),

   722 F.2d 1574, 1582-83 (2d Cir. 1983)). Intent to “hinder” is shown where a debtor acts “with an

   intent to impede or obstruct creditors,” while the intent to “delay” is shown when the debtor acts

   “with an intent to slow or postpone creditors.” In re Levi, 581 B.R. at 745.

          Courts frequently analyze certain “badges of fraud” in order to discern circumstantial

   evidence as to whether a debtor acted with an intent to defraud. These badges of fraud include:

   (i) lack or inadequacy of consideration; (ii) a family, friendship, or close associated relationship

   between the parties; (iii) the retention of position, benefit, or use of the property in question; (iv)

   the financial condition of the party sought to be charged both before and after the transaction in

   question; (v) the existence or cumulative effect of a pattern or series of transactions or course of

   conduct after incurring of debt, onset of financial difficulties, or pendency of suit by creditors; and

   (vi) the general chronology of the events and transaction. In re Gardner, 384 B.R. at 663-64.




                                                     15
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 16 of 22




       B.      Application

       The Bankruptcy Court held that, under the badges of fraud analysis, debtor acted with

intent to hinder creditors. With respect to the first two badges of fraud, the Bankruptcy Court

found that there was inadequate consideration for transfers made from Soroban to family members

– e.g., he gave Mrs. Gasson a weekly allowance of $250.00 despite her lack of involvement in the

company and despite not providing any services that generate income. With respect to the third

badge of fraud, the Bankruptcy Court found that the Mr. Gasson retained beneficial use of the

assets of Soroban as evidenced by his payment of both his and his family’s personal and household

expenses using income generated through Soroban. With respect to the fourth through sixth

badges of fraud, the existence of substantial liabilities against Mr. Gasson juxtaposed against the

contemporaneous creation of Soroban as a vehicle for Mr. Gasson to engage in consulting was

deemed to be sufficient to indicate an intent to hinder creditors. Separate from the badges of fraud

analysis, the Bankruptcy Court also found that Appellant’s misleading disclosures in his

bankruptcy Schedules and responses to information subpoenas further supported a finding that he

acted with an intent to hinder creditors.

       Appellant argues that the Bankruptcy Court viewed the evidence in a biased manner insofar

as it inferred an attempt to hinder creditors from the aforementioned evidence and did not weigh

certain other facts, including that Appellee did not attempt to collect on the judgment debts until

years after Soroban’s incorporation and, during that same time, Appellant paid off debts owed to

other creditors. Appellee argues that the Bankruptcy Court considered the badges of fraud, found

credible evidence showing Appellant intended to hinder his creditors, and there is no clear error in

this factual determination.

       A determination of a debtor’s knowledge and intent under Section 727(a) is a question of

fact to which the clear error standard applies. See In re Bonnanzio, 91 F.3d 296, 302 (2d Cir.1996)
                                                16
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 17 of 22




(holding that the district court erred by failing to apply a clearly erroneous standard of review with

respect to the bankruptcy court’s findings of intent); In re DeRise, No. 07CV3083 (JFB), 2008 WL

850253, at *5 (E.D.N.Y. Mar. 27, 2008) (“‘The question of a debtor’s knowledge and intent under

§ 727(a)(4) is a matter of fact ....’”) (alteration in original) (quoting Cepelak v. Sears (In re Sears),

246 B.R. 341, 347 (8th Cir. BAP 2000)); In re Smith, No. 3:060–CV–1725 (RNC), 2008 WL

906831, at *1 (D.Conn. Mar. 31, 2008), aff’d, 321 F. App’x 32 (2d Cir.2009) (“Whether a person

acted with the state of mind prohibited by applicable law, including bankruptcy law, is a pure issue

of fact.”). Under a less deferential standard, this Court might credit Appellant’s arguments that

his use of Soroban as a vehicle for operating his consulting business was not intended to defraud

creditors. However, there was at least sufficient evidence indicating an attempt to hinder creditors

such that the Court is not left with the definitive impression that the Bankruptcy Court’s holding

was in error.

        As described above, the evidence presented at trial indicated that Appellant: (1) did not

provide accurate responses to information subpoenas and understated his interest in Soroban in his

bankruptcy Schedules; (2) gave income derived from his consulting work at Soroban to family

members without receiving any consideration; and (3) paid for various expenses with income

generated by Soroban. Similar facts have been deemed dispositive as to the existence of an attempt

to hinder. See, e.g., In re Postiglione, No. 8-16-75377-REG, 2019 WL 2590946, at *8 (Bankr.

E.D.N.Y. June 24, 2019) (finding intent to defraud where “Debtor regularly had his income

deposited into his wife’s bank account . . . and then transferred that money into the Small Business

Capital One Account to pay his personal expenses.”); In re Beaudry, 549 B.R. 576, 583 (Bankr.

N.D.N.Y. 2016) (holding trustee established a section 727(a)(2)(B) claim when debtor failed to

disclose an account receivable on his sworn Schedule B); Vidro v. Vidro (In re Vidro), 497 B.R.



                                                   17
           Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 18 of 22




  678, 688 (Bankr. E.D.N.Y. 2013) (finding intent to defraud where the defendant transferred funds

  to his wife’s account over which he had control); Pisculli v. T.S. Haulers, Inc. et al. (In re Pisculli),

  426 B.R. 52, 67 (E.D.N.Y. 2010) (“Appellant’s transfer of the truck proceeds to his wife, who

  placed those funds in her personal bank account and used at least a portion of those funds for her

  and appellant’s personal use, implicates this indicia of fraud.”), aff’d, 408 F. App’x 477 (2d Cir.

  2011).

           Appellant does not seriously challenge any of the aforementioned facts or identify any

  authority suggesting that those facts are insufficient as a matter of law to constitute an attempt to

  hinder creditors. Instead, Appellant merely emphasizes countervailing facts that the Bankruptcy

  Court had considered and rejected – e.g., that Appellant had paid other creditors. None of these

  countervailing facts are sufficient to seriously call into question the Bankruptcy Court’s factual

  finding that Appellant acted with intent to hinder creditors. Accordingly, this Court affirms the

  Bankruptcy Court’s holding Appellant acted with an intent to hinder creditors.

IV.        Viability of the Continuing Concealment Doctrine

           A.     Applicable Law

           The final element of a Section 727(a)(2)(A) objection to discharge is that the concealment

  must occur within one year of the bankruptcy filing. “While [the Second Circuit] has not yet

  addressed the issue, other Circuits have recognized a ‘continuous concealment’ doctrine,” pursuant

  to which “a concealment will be found to exist during the year before bankruptcy even if the initial

  act of concealment took place before this one year period as long as the debtor allowed the property

  to remain concealed into the critical year.” In re Boyer, 328 F. App’x 711, 714 (2d Cir. 2009)

  (quoting Rosen v. Bezner, 996 F.2d 1527, 1531 (3d Cir. 1993)).                 “A typical Continuing

  Concealment claim involves (1) the transfer of property by a debtor who still retains a beneficial

  interest or equitable interest in the property; and (2) the debtor’s continuing to treat the property

                                                     18
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 19 of 22




in the same manner after the transfer as before the transfer.” In re Shah, No. 07-13833 (SMB),

2010 WL 2010824, at *7 (Bankr. S.D.N.Y. May 13, 2010) (citation omitted).

       In the context of concealing interests to accounts receivable, the court in In re Palermo

found that the continuing concealment doctrine applied where, before the pre-petition year, the

debtor assigned valuable rights to receive payments to third parties and, during the pre-petition

year, “continued these activities by cashing checks with HA from his various entities, taking

advances from McLean and Herlihy against entitlements in the South Boston and River East

transactions, and using his various entities to pay hundreds of thousands of dollars in personal

expenses.” In re Palermo, 370 B.R. 599, 615 (Bankr. S.D.N.Y. 2007). By contrast, the court in

In re Halperin found insufficient evidence to support a continuing concealment claim where the

creditor failed to present evidence, besides their own assertions, “as to the actual disposition of the

proceeds” that were allegedly concealed and, accordingly, could not support an allegation that

debtor continued to enjoy the benefits of ownership. 215 B.R. 321, 331 (Bankr. E.D.N.Y. 1997).

       B.      Application

       The Bankruptcy Court held that the initial concealment of assets in the instant case

occurred more than one year before the bankruptcy petition was filed, but that it continued through

the pre-petition year. In sum, the pattern of concealment described above, and examined by the

Bankruptcy Court, was Appellant’s use of Soroban to hold earnings derived from his consulting

business while simultaneously drawing down the earnings in the form of cash allowances that were

used for personal expenses. The record reflects that this began in 2001, when Soroban was created,

and Appellant provided consulting services through that entity. (Appellant’s Appendix Tab M

(ECF No. 8-14) at AG 582 & AG 688.) This pattern was found to have continued through the pre-

petition year as Appellant continued to withdraw funds from Soroban and use them for personal



                                                  19
        Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 20 of 22




expenses during the pre-petition year. The Bankruptcy Court also found that the continuing

concealment was reflected in Appellant’s responses to the information subpoena.

       Appellant argues that the Bankruptcy Court erred because: (1) the Bankruptcy Court

disregarded certain evidence indicating he did not conceal any assets and (2) the Bankruptcy Court

relied upon cases invoking the continuing concealment doctrine that are distinguishable. For

example, Appellant notes that the courts in In re Gardner and In re Boyer involved the

concealment of much more valuable assets – e.g., the debtor in In re Boyer strategically transferred

assets in a manner that reduced his net worth by $40 million while retaining those assets under his

control. By contrast, there is no allegation here that Appellant secreted tens of millions of dollars.

Appellee does not directly address these arguments and instead restates the findings of the

Bankruptcy Court and concludes that there was no clear error.

       This Court does not credit Appellant’s first argument that he did not engage in concealing

assets for reasons described above. Nor is the Court persuaded by Appellant’s argument that cases

finding that debtor continued to conceal assets are distinguishable based upon the sheer size of the

assets concealed. Appellant’s argument seeks to add a new requirement to the continuing

concealment doctrine, i.e., that the predicate concealment that started prior to the pre-petition year

and continued during that year also involved “egregious acts.” This Court perceives neither the

existing case law or statutory language as mandating a finding of egregious acts as a predicate to

denial of discharge, nor deems such a factor a prudent addition to Section 727(a)(2) jurisprudence

insofar as it would seem to invite debtors to strategically conceal assets provided that the assets

fall beneath a nebulous threshold.

       At bottom, the continuing concealment doctrine is applicable to the instant case because:

(1) Appellant transferred his right to receive a salary to Soroban in a continuous manner from 2001



                                                 20
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 21 of 22




 through the pre-petition year and (2) Appellant used the income of Soroban to give himself an

 allowance and pay various personal expenses during this same petition. The legal conclusion that

 Appellant engaged in continuing concealment based on the factual finding that he transferred his

 right to receive a salary to Soroban and then indirectly reaped monetary benefits from Soroban is

 entirely consistent with the findings of other courts. See, e.g., Good v. Kantorik (In re Kantorik),

 475 B.R. 233 (Bankr. W.D. Pa. 2012) (finding continuous concealment where debtor no longer

 maintained any bank account in his name and all of the expenses are paid out of the wife’s account,

 cashed checks using the cash drawer at the family accounting practice, and transferred the

 accounting practice to his son who was not a CPA but continued to use the practice to generate

 cash income); Penner v. Penner (In re Penner), 107 B.R. 171 (Bankr. N.D. Ind. 1989) (finding

 continuous concealment where a debtor transferred his ownership interest in a dairy farm to his

 wife but continued to work and manage the farm as he did prior to the transfer and the income

 from the farm was used to pay the personal expenses of the debtor and his wife).

        Accordingly, the Court affirms the holding of the Bankruptcy Court that the continuing

 concealment doctrine applies.

                                                 ***

        Based on the foregoing, the Court affirms the finding of the Bankruptcy Court’s denial of

 discharge pursuant to Section 727(a)(2).

V.      Standing to Object to Appellant’s Discharge

        Appellant also argues that the Bankruptcy Court erred by finding that Appellee had

 standing to commence the underlying Adversary Proceeding. Appellant failed to designate this as

 an issue on appeal in their Designation and Statement pursuant to Federal Rule of Bankruptcy

 Procedure 8006. Nevertheless, the Court finds that Appellee had standing to commence the

 underlying Adversary Proceeding. As the Bankruptcy Court correctly analyzed in its Bench

                                                 21
         Case 7:19-cv-01172-NSR Document 16 Filed 03/31/21 Page 22 of 22




Decision dated February 17, 2017, Appellant’s standing argument was predicated upon a challenge

to the validity of certain state court judgments and, accordingly, neither this Court nor the

Bankruptcy Court has appellate jurisdiction to review Appellant’s collateral attack on the

judgments obtained in state court pursuant to the Rooker-Feldman Doctrine. (See Appellant’s

Appendix Tab K (ECF No. 8-12) at 274-282.)

                                         CONCLUSION

         Based on the foregoing, the decision of the Bankruptcy Court is affirmed in its entirety.

The Clerk of the Court is kindly directed to CLOSE this case.




Dated:    March 31, 2021                                    SO ORDERED:
          White Plains, New York


                                                ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                22
